Citation Nr: 1829167	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  10-41 577A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right carpal tunnel syndrome.

2. Entitlement to service connection for left carpal tunnel syndrome.

3. Entitlement to a compensable rating for bilateral hearing loss.

4. Entitlement to a rating in excess of 20 percent for mechanical low back with degenerative changes.

5. Entitlement to a rating in excess of 10 percent prior to August 6, 2015, and a rating in excess of 30 percent thereafter for migraines.

6. Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2017 rating decisions.


FINDING OF FACT

On August 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


